Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 28, 2015

The Court of Appeals hereby passes the following order:

A15A2297. ROBERT JAY DAVIS v. THE STATE.

      In September 2011, Robert Jay Davis pled guilty to aggravated stalking and
escape. As part of his sentence, Davis was permanently restrained from contacting the
victims. Following his plea, Davis filed several actions in this Court attempting to
challenge the permanent restraining order. See Case Numbers A13A0838,
A14D0453, A14A2326, A15D0345, and A15A1670. Most recently, Davis filed a
motion to withdraw his guilty plea on the basis that his sentence – in particular the
permanent restraining order – is illegal. The trial court denied the motion, stating that
the issue is res judicata, and Davis filed an application for discretionary appeal. We
dismissed the application, noting that Davis is estopped from seeking further judicial
review on the same issues. We cautioned Davis that his application was frivolous and
that further frivolous filings would result in the imposition of sanctions. See Case
Number A15D0515. Before us is a direct appeal of the same order denying Davis’
motion to withdraw his guilty plea.
      As we stated in our previous order addressing the discretionary appeal of this
particular order, “[i]t is axiomatic that the same issue cannot be relitigated ad
infinitum. The same is true of appeals of the same issue on the same grounds.”
Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also Jordan v.
State, 253 Ga. App. 510, 511-512 (2) (559 SE2d 528) (2002). Our rulings in the prior
cases before this Court act as res judicata. See Hook v. Bergen, 286 Ga. App. 258,
261 (1) (649 SE2d 313) (2007). Thus, Davis is estopped from seeking further judicial
review on these issues. See id; see also Ross v. State, 310 Ga. App. 326, 328 (713
SE2d 438) (2011) (law of the case rule bars successive void sentence appeals).
Accordingly, this direct appeal is hereby DISMISSED.
      Given that Davis filed his notice of appeal prior to our ruling in his
discretionary application, we will not impose sanctions against Davis at this time.
However, this direct appeal is frivolous, and we note once again that filing future
frivolous matters in this Court will result in the imposition of sanctions.

                                        Court of Appeals of the State of Georgia
                                                                             09/28/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.